U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52177 KALEX CORP. (Exact name of small business issuer as specified in its charter) Delaware 13-3305161 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) 330 East 33rd Street Suite 15M, New York, NY 10016 (Address of Principal Executive Offices) (212) 686-7171 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes  No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes x No ¨ As of September 30, 2011, the Issuer had 725,200 shares of common stock issued and outstanding. 1 TABLE OF CONTENTS Page Explanatory Note 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 2 EXPLANATORY NOTE This quarterly report on Form 10-Q is being filed with the Securities and Exchange Commission to bring KALEX CORP. (the “Company”, “we”, “us”, and “our”) current in its filings and reports under the Securities Exchange Act of 1934. Accordingly, this quarterly report is intended to be a historical document disclosing the status of the Company as of September 30, 2011 and does not include any subsequent events. Information for periods subsequent to the three months ended September 30, 2011 is available in our quarterly report on Form 10-Q for the three and six months ended December 31, 2011, in our quarterly report on Form 10-Q for the three and nine months ended March 31, 2012 and our annual report on Form 10-K for the year ended June 30, 2012, which reports we intend to file on or around the filing of this quarterly report. 3 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements KALEX CORPORATION BALANCE SHEETS September 30, June 30, ASSETS Cash and cash equivalents $ $ TOTAL ASSETS $ $ LIABILITIES AND DECIENCY IN ASSETS Accrued expenses $ $ 0 Due to affiliates TOTAL LIABILITIES Preferred stock - $.00001 par value, 2,000 shares authorized; Convertible Series A Preferred Stock, 1,000 shares issued and outstanding - - Common stock - $.01 par value as of June 30, 2011, 800,000,000 authorized; $.00001par value, 800,000,000 shares authorized 800,000 shares issued and 725,200 outstanding 8 Treasury stock - 74,800 shares ) ) Additional paid in capital Accumulated deficit ) ) Deficiency in assets ) ) TOTAL LIABILITIES AND DEFICIENCY IN ASSETS $ $ 4 KALEX CORP. Statements of Operations (Unaudited) For the three months ended September 30 September 30 General and administrative expenses $ $
